DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (CURRENTLY AMENDED):     A radio-frequency  an 
Claim 6 (CURRENTLY AMENDED): A communication with electrical energy from the electrical energy storage capacity.
Claim 10 (CURRENTLY AMENDED): The communication device according to claim 8, wherein the control module is configured, when the electrical energy, to:          - transmit a first message by the wireless communication module,          - select a random transmission delay and transmit a second message by the wireless communication module, after expiry of the random transmission delay selected.
REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is currently believed to be in condition for allowance. While the prior art of record teaches similarly known RF energy harvesting circuitry, the prior art of record fails to teach, when considered alone or taken in combination, an RF energy harvesting circuit 
Furthermore, it appears as though such selected values for the resistive load amount to more than a design choice to be made by one of ordinary skill in the art, as said selection of a resistive load value is specifically chosen so as to improve the overall sensitivity of the RF energy harvesting circuit, so that the storage capacity may be charged even with low RF energy levels which may be received. Therefore, the Examiner believes that the claim language as currently presented amounts to more than an obvious matter of design choice, result effective variable, or discovering of an optimum or workable range, as the selection of said resistive load values have been shown to be for a specific purpose (i.e. charge the electrical energy storage capacity via low RF energy levels, despite the potential presence of losses caused by the Joule effect). For these reasons, inter alia, the Examiner believes the claims are currently in condition for allowance, as being directed towards a non-obvious improvement over the prior art of record. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A radio-frequency  energy harvesting circuit including an antenna arranged to receive radio-frequency energy, an RF/DC converter arranged to convert the radio-frequency energy received into a direct current electrical voltage, an electrical energy storage capacity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                     

/HAL KAPLAN/Primary Examiner, Art Unit 2836